ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11(a) recommending that AZAMA ALIYA BILQIYS of BEDMINSTER, who was admitted to the bar of this State in 1983, be immediately temporarily suspended from the practice of law, and AZAMA ALIYA BIL-QIYS having been ordered to show cause why she should not be temporarily suspended from the practice of law and why the Court should not take such other action as it deems appropriate, and good cause appearing;
It is ORDERED that AZAMA ALIYA BILQIYS is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by AZAMA ALIYA BIL-QIYS pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that AZAMA ALIYA BILQIYS be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.